Case 2:20-cv-05460-AB-AGR Document 1 Filed 06/19/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
 9                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
       Jose Estrada,                           Case No.
12
                 Plaintiff,
13                                             Complaint For Damages And
         v.                                    Injunctive Relief For Violations
14                                             Of: American’s With Disabilities
       2050 W Manchester, LLC, a               Act; Unruh Civil Rights Act
15     California Limited Liability
       Company; and Does 1-10,
16
                 Defendants.
17
18
             Plaintiff Jose Estrada complains of 2050 W Manchester, LLC, a
19
     California Limited Liability Company; and Does 1-10 (“Defendants”), and
20
     alleges as follows:
21
22
23            PARTIES:
24     1. Plaintiff is a California resident with physical disabilities. He is a
25   paraplegic who cannot walk and who uses a wheelchair for mobility.
26     2. Defendant 2050 W Manchester, LLC owned the real property located
27   at or about 2050 W. Manchester Avenue, Los Angeles, California, in March
28   2020.


                                           1

     Complaint
Case 2:20-cv-05460-AB-AGR Document 1 Filed 06/19/20 Page 2 of 7 Page ID #:2




 1     3. Defendant 2050 W Manchester, LLC owns the real property located at
 2   or about 2050 W. Manchester Avenue, Los Angeles, California, currently.
 3     4. Plaintiff does not know the true names of Defendants, their business
 4   capacities, their ownership connection to the property and business, or their
 5   relative responsibilities in causing the access violations herein complained of,
 6   and alleges a joint venture and common enterprise by all such Defendants.
 7   Plaintiff is informed and believes that each of the Defendants herein,
 8   including Does 1 through 10, inclusive, is responsible in some capacity for the
 9   events herein alleged, or is a necessary party for obtaining appropriate relief.
10   Plaintiff will seek leave to amend when the true names, capacities,
11   connections, and responsibilities of the Defendants and Does 1 through 10,
12   inclusive, are ascertained.
13
14     JURISDICTION & VENUE:
15     5. The Court has subject matter jurisdiction over the action pursuant to 28
16   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
18     6. Pursuant to supplemental jurisdiction, an attendant and related cause
19   of action, arising from the same nucleus of operative facts and arising out of
20   the same transactions, is also brought under California’s Unruh Civil Rights
21   Act, which act expressly incorporates the Americans with Disabilities Act.
22     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
23   founded on the fact that the real property which is the subject of this action is
24   located in this district and that Plaintiff's cause of action arose in this district.
25
26     FACTUAL ALLEGATIONS:
27     8. Plaintiff went to the property to visit Arco (“Gas Station”) in March
28   2020 with the intention to avail himself of its goods or services, motivated in


                                               2

     Complaint
Case 2:20-cv-05460-AB-AGR Document 1 Filed 06/19/20 Page 3 of 7 Page ID #:3




 1   part to determine if the defendants comply with the disability access laws.
 2     9. The Gas Station is a facility open to the public, a place of public
 3   accommodation, and a business establishment.
 4     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 5   to provide wheelchair accessible parking in conformance with the ADA
 6   Standards as it relates to wheelchair users like the plaintiff.
 7     11. On information and belief, the defendants currently fail to provide
 8   wheelchair accessible parking.
 9     12. Additionally, on the date of the plaintiff’s visit, the defendants failed to
10   provide wheelchair accessible hand sanitizers near the fuel pumps in
11   conformance with the ADA Standards as it relates to wheelchair users like the
12   plaintiff.
13     13. On information and belief, the defendants currently fail to provide
14   wheelchair accessible hand sanitizers near the fuel pumps.
15     14. These barriers relate to and impact the plaintiff’s disability. Plaintiff
16   personally encountered these barriers.
17     15. As a wheelchair user, the plaintiff benefits from and is entitled to use
18   wheelchair accessible facilities. By failing to provide accessible facilities, the
19   defendants denied the plaintiff full and equal access.
20     16. The failure to provide accessible facilities created difficulty and
21   discomfort for the Plaintiff.
22     17. The defendants have failed to maintain in working and useable
23   conditions those features required to provide ready access to persons with
24   disabilities.
25     18. The barriers identified above are easily removed without much
26   difficulty or expense. They are the types of barriers identified by the
27   Department of Justice as presumably readily achievable to remove and, in fact,
28   these barriers are readily achievable to remove. Moreover, there are numerous


                                              3

     Complaint
Case 2:20-cv-05460-AB-AGR Document 1 Filed 06/19/20 Page 4 of 7 Page ID #:4




 1   alternative accommodations that could be made to provide a greater level of
 2   access if complete removal were not achievable.
 3     19. Plaintiff will return to the Gas Station to avail himself of its goods or
 4   services and to determine compliance with the disability access laws once it is
 5   represented to him that the Gas Station and its facilities are accessible.
 6   Plaintiff is currently deterred from doing so because of his knowledge of the
 7   existing barriers and his uncertainty about the existence of yet other barriers
 8   on the site. If the barriers are not removed, the plaintiff will face unlawful and
 9   discriminatory barriers again.
10     20. Given the obvious and blatant nature of the barriers and violations
11   alleged herein, the plaintiff alleges, on information and belief, that there are
12   other violations and barriers on the site that relate to his disability. Plaintiff will
13   amend the complaint, to provide proper notice regarding the scope of this
14   lawsuit, once he conducts a site inspection. However, please be on notice that
15   the plaintiff seeks to have all barriers related to his disability remedied. See
16   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
17   encounters one barrier at a site, he can sue to have all barriers that relate to his
18   disability removed regardless of whether he personally encountered them).
19
20   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
21   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
22   Defendants.) (42 U.S.C. section 12101, et seq.)
23     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint.
26     22. Under the ADA, it is an act of discrimination to fail to ensure that the
27   privileges, advantages, accommodations, facilities, goods and services of any
28   place of public accommodation is offered on a full and equal basis by anyone


                                               4

     Complaint
Case 2:20-cv-05460-AB-AGR Document 1 Filed 06/19/20 Page 5 of 7 Page ID #:5




 1   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 2   § 12182(a). Discrimination is defined, inter alia, as follows:
 3            a. A failure to make reasonable modifications in policies, practices,
 4               or procedures, when such modifications are necessary to afford
 5               goods,     services,   facilities,   privileges,     advantages,   or
 6               accommodations to individuals with disabilities, unless the
 7               accommodation would work a fundamental alteration of those
 8               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9            b. A failure to remove architectural barriers where such removal is
10               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
11               defined by reference to the ADA Standards.
12            c. A failure to make alterations in such a manner that, to the
13               maximum extent feasible, the altered portions of the facility are
14               readily accessible to and usable by individuals with disabilities,
15               including individuals who use wheelchairs or to ensure that, to the
16               maximum extent feasible, the path of travel to the altered area and
17               the bathrooms, telephones, and drinking fountains serving the
18               altered area, are readily accessible to and usable by individuals
19               with disabilities. 42 U.S.C. § 12183(a)(2).
20     23. When a business provides parking for its customers, it must provide
21   accessible parking in compliance with the ADA Standards.
22     24. Here, accessible parking has not been provided in conformance with the
23   ADA Standards.
24     25. When a business provides hand sanitizers for its customers, it must
25   provide accessible hand sanitizers in compliance with the ADA Standards.
26     26. Here, accessible hand sanitizers have not been provided in
27   conformance with the ADA Standards.
28     27. The Safe Harbor provisions of the 2010 Standards are not applicable


                                            5

     Complaint
Case 2:20-cv-05460-AB-AGR Document 1 Filed 06/19/20 Page 6 of 7 Page ID #:6




 1   here because the conditions challenged in this lawsuit do not comply with the
 2   1991 Standards.
 3      28. A public accommodation must maintain in operable working condition
 4   those features of its facilities and equipment that are required to be readily
 5   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 6      29. Here, the failure to ensure that the accessible facilities were available
 7   and ready to be used by the plaintiff is a violation of the law.
 8   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 9   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
10   Code § 51-53.)
11      30. Plaintiff repleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
14   that persons with disabilities are entitled to full and equal accommodations,
15   advantages, facilities, privileges, or services in all business establishment of
16   every kind whatsoever within the jurisdiction of the State of California. Cal.
17   Civ. Code §51(b).
18      31. The Unruh Act provides that a violation of the ADA is a violation of the
19   Unruh Act. Cal. Civ. Code, § 51(f).
20      32. Defendants’ acts and omissions, as herein alleged, have violated the
21   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
22   rights to full and equal use of the accommodations, advantages, facilities,
23   privileges, or services offered.
24      33. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
25   discomfort or embarrassment for the plaintiff, the defendants are also each
26   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
27   (c).)
28


                                              6

     Complaint
Case 2:20-cv-05460-AB-AGR Document 1 Filed 06/19/20 Page 7 of 7 Page ID #:7




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: June 11, 2020             CENTER FOR DISABILITY ACCESS
13
14
                                      By:
15
16                                    _______________________

17                                           Russell Handy, Esq.
                                             Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
